Citation Nr: 1549792	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  14-18 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for chronic low back strain with sacroiliac joint dysfunction and gluteal weakness.  

2.  Entitlement to an evaluation in excess of 30 percent for bilateral plantaris bursitis and bilateral flat feet with calcaneal spur and stress fracture of the left foot and stress fracture of the right foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to October 1992.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran perfected his appeal on May 19, 2014, more than 60 days after the statement of the case (SOC) was issued on March 12, 2014, and slightly more than a year after the rating decision was issued, which was, according to the SOC, on May 16, 2013.  However, there is no post-mark or envelope associated with the VA Form 9, meaning that the mailbox rule is for application.  In applying this rule, the VA Form 9 is presumed to have been received five days before its receipt by VA (excluding Saturday and Sunday), which means it would have been received by VA prior to the expiration of the period of one year after the rating decision.  38 C.F.R. §§ 20.302(b); 20.305.  As such, the VA Form 9 was timely and perfected the appeal.  When VA regulations require that any written document be filed within a specified period of time, a response postmarked prior to the expiration of the applicable time period will be accepted as having been timely filed.  In the event that the postmark date is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA.  38 C.F.R. § 20.305(a).  As such, the VA Form 9 was timely and perfected the Veteran's appeal.  


FINDINGS OF FACT

1.  The Veteran's chronic low back strain with sacroiliac joint dysfunction and gluteal weakness is manifested at worst by forward flexion of 70 degrees, extension of 5 degrees, right lateral flexion of 30 degrees, left lateral flexion of 20 degrees, right lateral rotation of 10 degrees, and left lateral rotation of 15 degrees.  

2.  The Veteran's bilateral plantaris bursitis and bilateral flat feet with calcaneal spur and stress fracture of the left foot and stress fracture of the right foot is manifested by at worst accentuated pain on manipulation and use, and swelling on use.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for chronic low back strain with sacroiliac joint dysfunction and gluteal weakness have not been met.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5235-5243 (2015).  

2.  The criteria for an evaluation in excess of 30 percent for bilateral plantaris bursitis and bilateral flat feet with calcaneal spur and stress fracture of the left foot and stress fracture of the right foot have not been met.  38 C.F.R. § 4.71a, DC 5276 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

An October 2012 VA letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of a disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson at 1333-34 (Fed. Cir. 2006). 

The Veteran's service treatment records and VA treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication of relevant outstanding private treatment records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2).  

A VA examination was conducted in January 2013.  The Veteran has not argued, and the record does not reflect, that the examination was inadequate for purposes of rating his disabilities.  The   38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiner reviewed the claims file or took a medical history, and performed an appropriate examination.  The examination report provided the information necessary to evaluate his disabilities under the applicable rating criteria.  The Board recognizes that the examination and a subsequent addendum opinion indicated that the Veteran does experience flare-ups of the spine, but that the examiner was unable to express the functional impairment due to flare-ups in additional limitation of motion without resorting to speculation.  However, as will be discussed further below, the record contains as accurate an approximation of the Veteran's spine flare-ups as is reasonably feasible for VA to obtain.  The Board also notes that photographs of the Veteran's feet discussed in the VA examination are not of record.  However, as will be discussed below, the presence of these pictures in the record would not change the Board's decision.  Therefore, additional remand for another examination or to obtain the photographs would result in additional burden and delay without benefit flowing to the Veteran, and is thus unnecessary.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991).  

There is no indication in the record that any evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).   

Rating Schedule

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In determining the present level of a disability for any increased evaluation claim, staged ratings must be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).  


Chronic Low Back Strain

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of 
station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011). 

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine which is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be 
separately evaluated under an appropriate diagnostic code.  

Note (2): (See also Plate V).  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2) provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a 20 percent evaluation.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5235-5243 (2015).  

The January 2013 VA examination diagnosed the Veteran with chronic low back strain with sacroiliac joint dysfunction and gluteal weakness, and degenerative disc disease of the lumbar spine.  The Veteran stated that he experienced flare-ups, and that the impact of these flare-ups was that if he turns wrong or lifts up a box he experiences increased pain, and that he cannot sit for a long period of time before he needs to change positions, and can only stand for 40-45 minutes.  

The examiner recorded range of motion measurements.  The Veteran's forward flexion was recorded at 80 degrees with objective evidence of painful motion beginning at 75 degrees.  Extension ended at 10 degrees with painful motion at 10 degrees.  Right and left lateral flexion ended at 30 or greater degrees without objective evidence of painful motion.  Right lateral rotation ended at 15 degrees with painful motion at 15 degrees, and left lateral rotation ended at 20 degrees with painful motion at 20 degrees.  After repetitive motion, forward flexion ended at 70 degrees, extension ended at 5 degrees, right lateral flexion ended at 30 degrees, left lateral flexion ended at 20 degrees, right lateral rotation ended at 10 degrees, and left lateral rotation ended at 15 degrees.  The examiner indicated that functional loss after repetitive use was affected by less movement that normal, excess fatigability, pain on movement, interference with sitting, standing and/or weight-bearing.  The Veteran had guarding or muscle spasm of the thoracolumbar spine, but it did not result in abnormal gait or spinal contour.  The Veteran did not suffer from intervertebral disc syndrome (IVDS).  

The Veteran stated that his back affected his work in that he has to travel, and has great difficulty walking across terrain.  He stated that he had leave work after giving a 4-hour presentation while standing.  He stated that he can stand for 45-60 minutes before he needs to sit down, that he cannot kneel because he has extreme difficulty getting back up, and that he cannot bend over and pick something off the ground any more.  He stated that he believes he needs a less physical job where he can elevate his feet.  He stated that his wife has to help him get his right leg into the car, and he also has trouble putting his socks on his right foot due to the back pain.  He reported that the back pain was pretty consistent, and that he avoided things that would cause flare-ups such as twisting, turning, and lifting.  He also reported that he occasionally uses a back brace at work in the warehouse.  

A February 2014 addendum stated that it is not possible to determine the level of functional impairment during flare-ups without resorting to mere speculation because there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  

The Veteran's June 2013 notice of disagreement (NOD) stated that the Veteran had lost 37 days of work due to his back and foot, and that he needs to ask for help from others to lift things.  

The Veteran's treatment records contain continued treatment for his spine disability, but do not contain additional range of motion measurements.  

There is no indication that the Veteran's range of motion has been limited to forward flexion of the thoracolumbar spine of 30 degrees or less, or unfavorable ankylosis of the entire thoracolumbar spine.  The Board recognizes that the record does not contain range of motion measurements during a flare-up, and that the examiner was unable to provide such measurements without resorting to speculation.  The Veteran described the impact of the flare-ups as increased pain if he turns wrong or lifts up a box, and an inability to sit for a long period of time.  He explained that he needs to get up or change positions after sitting for 20 minutes, and that he can stand for 40-45 minutes.  Although the examiner was unable to describe any limitation of motion due to flare-ups without directly observing the Veteran's function under flare-up conditions, the record does contain measurements obtained after repetitive motion that indicate a reduction from 80 degrees of forward flexion to 70 degrees.  These findings are the closest approximation available of the sort of additional limitation that would be present after extensive use or during a flare-up, and it is far from the limitation to 30 degrees forward flexion that would be required to obtain a rating in excess of 20 percent.  The Board also notes that neither the Veteran's description of functional impact nor his treatment records indicate a severe decrease in range of motion comparable to 30 degrees of forward flexion.  Moreover, there is no indication of intervertebral disc syndrome based on incapacitating episodes.  The Board thus finds the record as a whole does not indicate that the Veteran merits a rating in excess of 20 percent for his chronic low back strain with sacroiliac joint dysfunction and gluteal weakness

Bilateral Pes Planus

The Veteran's bilateral plantaris bursitis and bilateral flat feet with calcaneal spur and stress fracture of the left foot and stress fracture of the right foot is rated under DC 5276.  Under DC 5276, assignment of a rating of 30 percent for bilateral flatfoot is warranted for severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.  

The words slight, moderate, moderately severe, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  

A rating in excess of 30 percent for a disability of the foot is also available under DC 5283, which applies to malunion or nonunion of the tarsal or metatarsal bones, with actual loss of use of the foot.  As examination has revealed that the Veteran has not lost use of either foot, and that he does not suffer from malunion or nonunion of the tarsal or metatarsal bones, this diagnostic rating code is not appropriate.  DC 5278, which provides a rating in excess of 30 percent for certain cases of claw foot or pes cavus, is similarly inapplicable as the Veteran does not have a condition of pes cavus.  

In the January 2013 VA examination, the Veteran explained that he gets pain in his right heel and on the sides of his feet, and that he has to be careful what shoes he wears due to his foot swelling.  He stated that the pain is in his arches, and that it is sharp, but also described as a dull pressure.  The Veteran stated that the pain is brought on by activity, standing, and wearing shoes.  He reported that both feet swell, but that the left foot swells at the end of the day while the right swells early on, and that his left heel is not a problem.  He explained that he uses a cane to steady himself when there is snow on the ground, and that he uses it about 40 percent of the time overall.  His foot makes it difficult for him to walk across terrain.  He also said that he had to leave work after a 4-hour presentation, which was delivered while standing, because of his right foot and ankle swelling.  The examiner noted trace edema in both lower legs/ankles/feet that is non-pitting, and palpation revealed bilateral pain of the lateral forefoot and arches.  The Veteran brought pictures of his swollen feet and ankles on his smartphone.  The examiner noted that in these pictures the right side was moderately swollen, more so than left, and that the Veteran reported his swelling is usually pitting by end of the day.

The examiner diagnosed the Veteran with bilateral minimal pes planus associated with plantar fasciitis and heel spurs.  The examiner noted pain accentuated on use of his feet, and pain accentuated on manipulation of the feet.  The examination did not reveal an indication of swelling on use, although the Board recognizes that the Veteran reported swelling, as discussed above.  There were no characteristic calluses, and the Veteran's symptoms were not relieved by arch supports.  The Veteran did not have extreme tenderness of plantar surface on one or both feet.  The Veteran had decreased longitudinal arch height on weight-bearing on both sides, but did not have objective evidence of marked deformity of the foot, nor did he have marked pronation of the foot, nor did the weight-bearing line fall over or medial to the great toe.  There was no lower extremity deformity other than pes planus causing alteration of the weight beating line, or "inward" bowing of the Achilles' tendon, or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The Veteran reported occasional use of a cane, but there was not functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The Veteran's flatfoot condition impacted his ability to work in that he needs to be allowed to sit either 15 minutes per hour throughout the day or he needs to alternate sitting and standing every 1-2 hours.  

A May 2013 VA treatment note recorded the Veteran's complaint that his right foot can swell.  The Veteran's notice of disagreement (NOD) asserted that the Veteran's foot swells continuously and causes pain that prevents him from doing his job at work, and that he has lost many days of work due to his foot and back pain.  

In this case, the Veteran's bilateral flatfoot is not manifested by evidence of marked pronation of the foot, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the Achilles tendon.  The swelling that the Veteran has emphasized is contemplated by the 30 percent rating.  Although the Veteran's symptoms are not improved by orthopedic shoes or appliances, those symptoms most closely resemble those meriting a 30 percent rating, which the Veteran has already been assigned.  Therefore, a rating in excess of 30 percent for bilateral pes planus is not warranted in this case.  

Additional Considerations

The above determinations are based upon consideration of applicable rating provisions.  There is no showing that the Veteran's disabilities are so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.  

In this case, the schedular diagnostic code criteria are adequate.  The Veteran's back pain is contemplated by the rating schedule under 38 C.F.R. §§ 4.59 and 4.71a.  The swelling of the Veteran's feet as well as his foot pain is expressly contemplated by the 30 percent rating under DC 5276.  Therefore, the Veteran's disability symptoms are adequately contemplated by the rating schedule.  Because the schedular rating is adequate, there is no need to consider whether the Veteran's disability picture exhibits factors such as marked interference with employment and frequent periods of hospitalization.  Therefore, no extraschedular referral is required.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

Finally, the Board is cognizant of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, although the Veteran has stated that his disabilities make it difficult for him to perform the duties associated with his job, he asserted during a March 2014 verbal communication that he is not claiming a TDIU at this time as his job has been very accommodating.  Thus, the matter of entitlement to a TDIU is not raised by the record.  

There is no doubt to be resolved; the preponderance of the evidence is against a rating in excess of 20 percent for chronic low back strain with sacroiliac joint dysfunction and gluteal weakness, and against a rating in excess of 30 percent for bilateral plantaris bursitis and bilateral flat feet with calcaneal spur and stress fracture of the left foot and stress fracture of the right foot.



ORDER

Entitlement to a rating in excess of 20 percent for chronic low back strain with sacroiliac joint dysfunction and gluteal weakness is denied.  

Entitlement to a rating in excess of 30 percent for bilateral plantaris bursitis and bilateral flat feet with calcaneal spur and stress fracture of the left foot and stress fracture of the right foot is denied.  


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


